DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, 3, 2, 7, 915, 17, 18, and 20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-5, and 7-17 of copending Application No. 16/911715, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations or subject matters of the above claims of the instant application are included in (broader than) the claims of the co-pending application.
Regarding claims 4-5, 8, 16 and 19, the claims are rejected based on their dependencies are addressed in the 103 rejection below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCallen et al. (US 2018/0152369 A1).
Regarding claim 1, McCallen discloses a method implemented by a first network node (e.g. fig. 1A) and comprising: obtaining a first packet comprising a segment list (figs. 1A-1B; paragraph [0003]-[0004]; and so on); adding a network performance parameter of the first network node to the segment list to create a modified first packet (figs. 1A-1B; paragraph [0003]-[0004]; [0014]; [0017]; [0021]-[0030]; and etc., illustrating the addition or inclusion of timestamp(s) into the segment information of the packet or measurement message); and sending, to a second network node, the modified first packet, wherein the second network node is a next-hop segment node of the first network node on a forwarding path of the first packet (figs. 1A-1B; paragraph [0003]-[0004]; [0014]; [0017]; [0022]-[0029]; [0031]-[0034]; and etc., explaining sending the modified packet or message to the next hop or node on a forwarding path of the packet).
Regarding claim 15, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding first network node, and the rejection to claim 1 is applied hereto.
Regarding claim 3 and 17, McCallen further discloses comprising further adding the network performance parameter to the segment identifier (paragraph [0002]-[0004]; [0014]-[0015]; [0017]-[0018]; [0023]-[0025]; [0067]-[0071]; and so on).
Regarding claim 6, McCallen discloses wherein the network performance parameter comprises at least one of: a time at which the first network node sends the first packet; a quantity of service packets that are sent using the segment list and that are received by the first network node before the first network node sends the first packet; or a queue occupation rate of a packet sending queue of the first network node, wherein the packet sending queue is a first-in, first-out (FIFO) queue for storing the first packet (paragraph [0022]-[0030]; [0033]-[0035]; [0068]-[0072]; and so on).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9-10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCallen in view of Filsfils et al. (US 2020/0076727 A1).
Regarding claim 2 and 16, as applied above, McCallen discloses adding the network performance parameter. However, McCallen doesn’t disclose comprising further adding the network performance parameter to a 65th bit to a 128th bit of the segment identifier.
Filsfils teaches comprising further adding the network performance parameter to a 65th bit to a 128th bit of the segment identifier (fig. 1A; paragraph [0026]-[0027]; [0038], describing the segment identifier is 128 bit, where the SR discriminator holds the 48 bits and SR node value holds the next 16 bits and argument value holds the rest of the bit. Since the timestamp is included in the segment identifier, it is clear to one of ordinary skill in the art that the timestamp can be placed in any one of the bits. Therefore, to which of the places can be place can be a design choice).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use comprising further adding the network performance parameter to a 65th bit to a 128th bit of the segment identifier as taught by Filsfils into McCallen in order to improve the identification of the performance parameter or timestamp at the receiving node.
Regarding claim 7, McCallen discloses a method for network performance calculation, implemented by a second network node (paragraph [0101]), and comprising: receiving, from a first network node, a packet comprising a segment list, wherein the segment list comprises a first segment identifier, and wherein the first segment identifier comprises a first network performance parameter of the first network node (figs. 1A-1B; paragraph [0003]-[0004]; [0014]; [0017]; [0022]-[0029]; [0031]-[0034]; and etc.,); and calculating, network performance based on the first network performance parameter (paragraph [0100]-[0101]; [0013]).
McCallen doesn’t disclose making a determination that a destination address (DA) of the packet matches a second segment identifier of the second network node; obtaining, in response to the determination, the first network performance parameter.
Filsfils teaches making a determination that a destination address (DA) of the packet matches a second segment identifier of the second network node (fig. 5; paragraph [0070]; [0075]; [0027]; [0041]); obtaining, in response to the determination, the first network performance parameter (fig. 5; paragraph [0070]-[0078]; [0112]-[0125]; [0137]-[0144]).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use making a determination that a destination address (DA) of the packet matches a second segment identifier of the second network node; obtaining, in response to the determination, the first network performance parameter as taught by Filsfils into McCallen in order to improve the identification of the performance parameter or timestamp at the receiving node, and to reduce error.
Regarding claim 18, the claim includes features identical to the subject matter mentioned in the rejection to claim 7. The claim is a mere reformulation of claim 7 in order to define the corresponding second network node, and the rejection to claim 7 is applied hereto.
Regarding claim 9 and 20, McCallen discloses wherein the first network performance parameter comprises a first time at which the first network node sends the packet to the second network node (paragraph [0022]-[0030]; [0033]-[0035]; [0068]-[0072]; and so on).
Regarding claim 10, McCallen further discloses comprising: determining a second time at which the second network node receives the packet (paragraph [0014]; [0017]; [0022]-[0030]; [0033]; [0101]; and so on); and determining a forwarding delay of sending the packet from the first network node to the second network node, wherein the forwarding delay is equal to a difference between the second time and the first time (paragraph [0100]-[0101]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCallen in view of Bashandy et al. (US 2020/0328971 A1).
Regarding claim 4, as applied above, McCallen discloses packet or message including segment list or information. However, MacCallen doesn’t disclose 
McCallen doesn’t disclose comprising: receiving or generating a second packet comprising a destination address (DA); determining the segment list based on the DA and a packet forwarding policy, wherein the packet forwarding policy comprises a correspondence between the DA and the segment list; and adding the segment list to the second packet to generate the first packet.
Bashandy teaches comprising: receiving or generating a second packet comprising a destination address (DA) (figs. 1A, 3A-10B; paragraph [0030]-[0035]; [0037]-[0038]; [0045]; [0052]-[0055]; [0057]-[0062]; [0066]-[0095]; [0099]-[0102]; [0104]-[0105]; and etc.); determining the segment list based on the DA and a packet forwarding policy, wherein the packet forwarding policy comprises a correspondence between the DA and the segment list; and adding the segment list to the second packet to generate the first packet (figs. 1A, 3A, 5A-9C; paragraph [0030]-[0031]; [0044]-[0045]; [0053]-[0054]; [0066]-[0069]; [0071]-[0074]; [0076]-[0084]; [0089]-[0092]; [0095]; and so on).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use comprising: receiving or generating a second packet comprising a destination address (DA); determining the segment list based on the DA and a packet forwarding policy, wherein the packet forwarding policy comprises a correspondence between the DA and the segment list; and adding the segment list to the second packet to generate the first packet as taught by Bashandy into McCallen in order to improve quality of service.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCallen in view of Bryant et al. (US 2014/0369356 A1).
Regarding claim 5, as applied above, McCallen discloses wherein the segment identifier comprises a network performance parameter. However, McCallen doesn’t disclose the network performance parameter type indicating the network performance parameter.
Bryant teaches the network performance parameter type indicating the network performance parameter (fig. 6; paragraph [0076]).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use the network performance parameter type indicating the network performance parameter as taught by Bryant into McCallen in order to reduce reception error at the receiving node.
Claims 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCallen in view of Filsfils, and further in view of Bryant.
Regarding claim 8 and 19, as applied above, McCallen discloses wherein the segment identifier comprises a network performance parameter. However, McCallen doesn’t disclose wherein the first segment identifier further comprises a network performance parameter type, and wherein the method further comprises further obtaining the first network performance parameter based on the network performance parameter type.
Bryant teaches wherein the first segment identifier further comprises a network performance parameter type, and wherein the method further comprises further obtaining the first network performance parameter based on the network performance parameter type (fig. 6; paragraph [0076]).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use wherein the first segment identifier further comprises a network performance parameter type, and wherein the method further comprises further obtaining the first network performance parameter based on the network performance parameter type as taught by Bryant into McCallen in order to reduce reception error at the receiving node.
Regarding claim 12, as applied above, McCallen discloses a network performance parameter. However, McCallen doesn’t disclose wherein the first network performance parameter comprises a first quantity of first service packets that are sent using the segment list and that are received by the first network node before the first network node sends the packet.
Bryant teaches wherein the first network performance parameter comprises a first quantity of first service packets that are sent using the segment list and that are received by the first network node before the first network node sends the packet (fig. 6; paragraph [0076]).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use wherein the first network performance parameter comprises a first quantity of first service packets that are sent using the segment list and that are received by the first network node before the first network node sends the packet as taught by Bryant into McCallen in order to reduce reception error at the receiving node.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCallen in view of Filsfils and Bryant, and further in view of Sreeramoju et al. (US 2016/0191400 A1).
Regarding claim 13, as applied above, the modified communication of McCallen discloses quantity of service packets. However, the modified communication of McCallen doesn’t explicitly disclose comprising: determining a second quantity of second service packets that are sent using the segment list and that are received by the second network node before the second network node receives the packet; and calculating, from among the second service packets, a third quantity of lost packets that are forwarded from the first network node to the second network node, wherein the third quantity is equal to a difference between the second quantity and the first quantity.
Sreeramoju teaches comprising: determining a second quantity of second service packets that are sent using the segment list and that are received by the second network node before the second network node receives the packet; and calculating, from among the second service packets, a third quantity of lost packets that are forwarded from the first network node to the second network node, wherein the third quantity is equal to a difference between the second quantity and the first quantity (figs. 3-6; paragraph [0050]-[0055]; [0065]-[0066]; and so on).
Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to use comprising: determining a second quantity of second service packets that are sent using the segment list and that are received by the second network node before the second network node receives the packet; and calculating, from among the second service packets, a third quantity of lost packets that are forwarded from the first network node to the second network node, wherein the third quantity is equal to a difference between the second quantity and the first quantity as taught by Sreeramoju into the modified communication of McCallen in order to reduce latency and congestion.
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the double patenting will be addressed and/or TD filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461